                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Shaobin Zhu, Bar No. 257626
                     2   shaobin.zhu@morganlewis.com
                         Corey R. Houmand, Bar No. 268366
                     3   corey.houmand@morganlewis.com
                         1400 Page Mill Road
                     4   Palo Alto, CA 94304
                         Tel: +1.650.843.4000
                     5   Fax: +1.650.843.4001
                     6   Robert W. Busby (admitted pro hac vice)
                         robert.busby@morganlewis.com
                     7   Bradford A. Cangro (admitted pro hac vice)
                         bradford.cangro@morganlewis.com
                     8   Stephanie Roberts (admitted pro hac vice)
                         stephanie.roberts@morganlewis.com
                     9   1111 Pennsylvania Avenue, NW
                         Washington, DC 20004-2541
                    10   Tel: +1.202.739.3000
                         Fax: +1.202.739.3001
                    11
                         Seth M. Gerber, Bar No. 202813
                    12   seth.gerber@morganlewis.com
                         2049 Century Park East, Suite 700
                    13   Los Angeles, CA 90067-3109
                         Tel: +1.310.907.1000
                    14   Fax: +1.310.907.1001
                    15   Attorneys for Plaintiffs
                         Hong Kong uCloudlink Network Technology Limited
                    16   and UCloudlink (America), Ltd.
                    17                                   UNITED STATES DISTRICT COURT
                    18                                NORTHERN DISTRICT OF CALIFORNIA
                    19    HONG KONG UCLOUDLINK NETWORK                   Case No. 3:18-cv-05031-EMC
                          TECHNOLOGY LIMITED AND
                    20    UCLOUDLINK (AMERICA), LTD.,                    UNOPPOSED ADMINISTRATIVE
                                                                         MOTION OF MORGAN LEWIS &
                    21                            Plaintiffs,            BOCKIUS LLP TO WITHDRAW AS
                                                                         COUNSEL FOR PLAINTIFFS
                    22                      vs.

                    23    SIMO HOLDINGS INC. AND
                          SKYROAM, INC.,
                    24
                                                  Defendants.
                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      MOT. TO WITHDRAW AS COUNSEL;
 ATTORNEYS AT LAW                                                                       CASE NO. 3:18-cv-05031-EMC
  SILICON VALLEY
                         DB1/ 110449758.1
                     1             Pursuant to Civil Local Rules 7-11 and 11-5(a), Morgan Lewis & Bockius LLP (“Morgan

                     2    Lewis”) hereby moves this Court for an order permitting it to withdraw as counsel for Plaintiffs

                     3    Hong Kong uCloudlink Network Technology Limited and UCloudlink (America), Ltd.

                     4    (collectively “uCloudlink”). The reason for this request is that Sheppard, Mullin, Richter and

                     5    Hampton LLP (“Sheppard Mullin”) now represents uCloudlink in this matter. Given the stage of

                     6    this case and that Sheppard Mullin is already representing uCloudlink, Morgan Lewis’s withdrawal

                     7    will not have any impact on the present case schedule. Civil Local Rule 11-5(a) authorizes an

                     8    attorney to withdraw as counsel of record if: (1) written notice has been given reasonably in advance

                     9    to the client and all other parties in the action; and (2) the attorney obtains leave of Court. Civ.
                    10    L.R. 11-5(a). Here, written notice has been provided to uCloudlink and to counsel for SIMO

                    11    Holdings Inc. and Skyroam, Inc. (collectively “SIMO”), which indicated that SIMO does not

                    12    oppose this motion.

                    13             A proposed order permitting Morgan Lewis to withdraw as counsel for uCloudlink in this

                    14    case is submitted herewith.

                    15    Dated: December 18, 2019                             Respectfully submitted,
                    16
                                                                               MORGAN, LEWIS & BOCKIUS LLP
                    17

                    18
                                                                               By /s/ Shaobin Zhu
                    19                                                             Shaobin Zhu
                                                                                   Attorneys for Plaintiffs
                    20                                                             Hong Kong uCloudlink Network
                                                                                   Technology Limited and uCloudlink
                    21                                                             (America), Ltd.
                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                               MOT. TO WITHDRAW AS COUNSEL;
                                                                           1
 ATTORNEYS AT LAW                                                                                CASE NO. 3:18-cv-05031-EMC
  SILICON VALLEY
                         DB1/ 110449758.1
